Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendments
The amendments dated 9/13/22 cancel claims 6 and 13 and therefore overcome the previous 112b rejection. The specification was also amended, addressing this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alima (US 2014/0314397 A1) in view of Zhang et al. (CN 208403269 U, hereinafter “Zhang”), as evidenced by Zinovik et al. (US 2018/0168225 A1, hereinafter Zinovik) and Furui et al. (US 2020/0391634 A1, hereinafter “Furui”).
Regarding claim 1, Alima teaches a heating wire [Fig. 8] of an electronic atomizing device [Par. 0002], the heating wire comprising: 
a central end [Annotated Fig. 8]; a distal end [Annotated Fig. 8]; and 

    PNG
    media_image1.png
    281
    442
    media_image1.png
    Greyscale

a plurality of spiral heating coils extending between the central end and the distal end, the plurality of spiral heating coils being coplanar and surrounding the central end [Annotated Fig. 8], wherein 
a mounting gap is formed between any two adjacent spiral heating coils of the plurality of spiral heating coils in an extending direction of a reference line connecting the central end and the distal end [the spaces between the spiral heating coils], but fails to teach the widths gradually decreasing.
However, Zhang teaches, in a heating wire for an electronic atomizing device, widths of the mounting gaps formed between two adjacent spiral heating coils gradually decrease along the extending direction of the reference line away from the center [Fig. 3, heating wire 12].  
The advantage of making the widths of the mounting gaps gradually decrease along an extending direction of a reference line away from the center is that this results in greater wire density per unit area, resulting in greater heat flux [Furui, Par. 0047], which is desirable because “a reduction in the amount of heat generated by the heating element towards the centre of the porous outer surface 32 and an increase in the amount of heat generated by the heating element towards the periphery of the porous outer surface 32 relative to the arrangement shown in FIG. 3A…allows the electric heater to compensate for heat loss from the periphery of the outer surface, for example heat loss due to thermal conduction, and reduces the temperature at the centre of the porous outer surface, resulting in more uniform temperature across the porous outer surface, as discussed below in relation to FIG. 4,” [Par. 0121]. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Alima by configuring the mounting gaps to gradually decrease out from the center as taught by Zhang in order to generate more even heating.
Regarding claims 2 and 3, Alima discloses the plurality of spiral heating coils comprises a first heating coil, a second heating coil, a third heating coil, and a fourth heating coil sequentially arranged from inside out [Fig. 8 shows five heating coils arranged sequentially from inside out]. However, Alima-Zhang fails to disclose the exact mounting gaps. However, the mounting gap is a result-effective variable because it directly affects the wire density per unit area, which affects the heat flux [Furui, Par. 0047]. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Alima by forming the heating coils to have mounting gaps such that a first mounting gap formed between the first heating coil and the second heating coil in the extending direction of the reference line has a width of D1, a second mounting gap formed between the second heating coil and the third heating coil in the extending direction of the reference line has a width of D2, a third mounting gap formed between the third heating coil and the forth heating coil in the extending direction of the reference line has a width of D3, wherein D1 is equal to 1.3 to 1.8 times of D2, and D1 is equal to 3.5 to 4 times of D3, or in claim 3 D1=1.5D2=3.8D3, because this amounts to optimizing a result-effective variable (a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation), and it has been held that routine optimization of result-effective variables is readily performed by one of ordinary skill in the art [see MPEP 2144.05.II.A].
Regarding claims 4 and 5, Alima discloses the plurality of spiral heating coils comprises a first heating coil, a second heating coil, a third heating coil, a fourth heating coil, and a fifth heating coil sequentially arranged from inside out [Fig. 8 shows five heating coils arranged sequentially from inside out]. However, Alima-Zhang fails to disclose the exact mounting gaps. However, the mounting gap is a result-effective variable because it directly affects the wire density per unit area, which affects the heat flux [Furui, Par. 0047]. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Alima by forming the heating coils to have mounting gaps such that a first mounting gap formed between the first heating coil and the second heating coil in the extending direction of the reference line has a width of D1, a second mounting gap formed between the second heating coil and the third heating coil in the extending direction of the reference line has a width of D2, a third mounting gap formed between the third heating coil and the forth heating coil in the extending direction of the reference line has a width of D3, wherein D1 is equal to 1.3 to 1.8 times of D2, and D1 is equal to 3.5 to 4 times of D3, and in the case of claim 5, D1=1.3D2=2.5D3=5D4, because this amounts to optimizing a result-effective variable (a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation), and it has been held that routine optimization of result-effective variables is readily performed by one of ordinary skill in the art [see MPEP 2144.05.II.A].
Regarding claim 9, Alima discloses a first leading wire [53] and a second leading wire [52] configured to be coupled to electrodes, respectively [the first and second heater connectors 61 and 71, Par. 0029], wherein the first leading wire is connected to the central end, and the second leading wire is connected to the distal end [Fig. 8].  
Regarding claim 10, Alima discloses 10. The heating wire of claim 9, wherein the first leading wire and the second leading wire are both located at the same side of a plane where the spiral heating coils are located [Fig. 8 shows the leading wires both being located on the bottom of the plane of the spiral heating coils].  
Regarding claim 11, Alima discloses an electronic atomizing device [Fig. 1] comprising a heating wire taught by Alima and as set forth substantially with respect to claim 1 above.
Regarding claim 12, Alima discloses a bowl [31, Fig. 1] coaxially disposed with the heating wire, wherein a diameter the heating wire is less than or equal to a diameter of the bowl [Figs. 1 and 2 show the heating wire disposed inside the bowl 31, and thus teach the diameter of the heating wire is less than the diameter of the bowl].  
Regarding claim 14, the modified Alima discloses the device set forth above. Zhang further teaches two insulating sheets, specifically a heat insulator and an electrical insulator [11a and 11b, Fig. 2, which are part of “insulating porous body 11” described throughout the specification. Zhang discloses the insulating porous body “will not cause the internal short circuit of the heating body 12,” i.e., is electrically insulating; see Page 3 of translation. Furthermore, on Page 3, Zhang teaches the material 11 may be zirconia, which is known in the art as a thermal insulator. Thus, both sheets are both thermally insulating and electrically insulating.], wherein the plurality of spiral heating coils are sandwiched between the heat insulating sheet and the electric insulating sheet [Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Alima by sandwiching the spiral heating coils between two insulating sheets as taught by Zhang in order to prevent short circuiting, as taught by Zhang [Page 3 of translation].
Regarding the bowl being in contact with the electric insulating sheet, the bowl is taught by Alima as set forth in claim 12 above and the combined Alima-Zhang would result in the bowl being in contact with the electric insulating sheet [11a or 11b].
Regarding claim 15, the modified Alima teaches the heating coil with spacings as set forth in claims 11 and 2 above.
Regarding claim 16, the modified Alima teaches the heating coil with spacings as set forth in claims 11 and 4 above.
Regarding claim 17, the modified Alima discloses the apparatus substantially as set forth with respect to claims 11 and 9 above.
Regarding claim 18, the modified Alima discloses the apparatus substantially as set forth with respect to claims 11 and 10 above.



Claim(s) 7, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alima in view of Zhang as applied to claim 1 or 11 above and further in view of Lipowicz (US 2016/0345632 A1).
Regarding claim 7, the modified Alima fails to disclose the material of which the heating wire is made. However, Lipowicz teaches, in a heating wire for an electronic atomizing device, the heating wire is made of iron-chromium alloy [“the heater structure 14 includes nickel-chromium alloys or iron-chromium alloys,” Par. 0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Alima by making the heating wire of an iron-chromium alloy as taught by Lipowicz because it amounts to a simple substitution of one heater element known in the art for another with predictable results.
Regarding claim 8, the modified Alima fails to disclose the material of which the heating wire is made. However, Lipowicz teaches, in a heating wire for an electronic atomizing device, the heating wire is made of chromium-nickel alloy [“the heater structure 14 includes nickel-chromium alloys or iron-chromium alloys,” Par. 0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Alima by making the heating wire of a chromium-nickel alloy as taught by Lipowicz because it amounts to a simple substitution of one heater element known in the art for another with predictable results.
Regarding claim 19, the modified Alima discloses the wire material substantially as set forth with respect to claims 11 and 7 or 8 above.
Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. Applicant argues against the combination of Alima and Zhang used in the independent claims 1 and 11. Applicant argues on Page 10 that Zhang teaches a heating coil structure where there is only one mounting gap between coils, and thus the claimed “gradual” decrease in distance is impossible. The examiner respectfully disagrees: as the claim language states, there area “plurality of spiral heating coils” wherein a mounting gap “is formed between any two adjacent spiral heating coils,” and the mounting gaps gradually decrease; thus, the distance between adjacent spiral heating coils decreases. Assuming that the heating coils are mapped to 12a and 12b of Fig. 3 of Zhang, as Applicant indicates, there is no reason why only spaces between turns of heating coil 12a (and respectively 12b) be measured; rather, in line with the claim language, it is the gap between (different) heating coils which is measured, and thus Zhang does teach two gaps which gradually decrease in size. See Zhang Fig. 3 below:
      
    PNG
    media_image2.png
    401
    377
    media_image2.png
    Greyscale
                            
Here, the heating coil 12a (represented by thicker line) and heating coil 12b (represented by thinner line) have for each radial direction two gaps between them (indicated by dashed arrows), with the more central gap being larger than the outer gap (as shown by each pair of arrow), thus meeting the claim requirements that the gap between two adjacent spiral heating coils, gradually decreases from the center.
	While it is true that the coil of Zhang is slightly different from that of Alima as argued on Page 9, Zhang was introduced to teach the gap spacing between adjacent coils, which applies to the coil shape of Alima as well since both are flat, spiral-shaped sets of heating coils.                
	Furui and Zinovik were introduced to provide motivation for the gaps of Zhang applied to Alima and not to teach structural features themselves, so that these references fail to teach said structural features does not render the invention nonobvious.      
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761